Citation Nr: 1127143	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO. 08-00 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, including glaucoma. 

2.  Entitlement to a compensable disability rating for service-connected scars, lacerations to the lateral side of the right knee, prior to November 10, 2010. 

3.  Entitlement to a disability rating in excess of 10 percent for service-connected scars, lacerations to the lateral side of the right knee, from November 10, 2010. 

4.  Entitlement to a disability rating in excess of 10 percent for a right ankle disability, including tendonitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The appellant had active service from July 1977 until July 1980, with the Army, and from June 1981 until November 2001, with the Air Force. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2006 rating decision, in regards to the increased rating claims, and a November 2008 rating decision, in regards to the service connection claim, from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The appellant timely perfected his appeals in January 2008 and September 2009.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The appellant has been accorded the opportunity to present evidence and argument in support of the claims.  On his January 2008 and September 2009 substantive appeal forms, he declined the option of testifying at a personal hearing.

The Board notes that a May 2011 rating decision partially granted the appellant's claim for an increased rating for his scars, lacerations to the lateral side of the right knee, with the grant of a 10 percent disability rating, from November 10, 2010.  The appellant has not withdrawn his claim and is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Rice Consideration

The Board notes that "a request for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."  See Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  However, the record before the Board does not contain any indication that a claim for a TDIU was expressly raised by the appellant or reasonably raised by the record.  On the contrary, to the Board's knowledge, the record reflects that the appellant has maintained employment throughout the course of the appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence does not support a finding that the appellant has a current diagnosis of glaucoma as a result of a disease or injury in service.

2.  Prior to November 10, 2010, the service-connected scars, lacerations to the lateral side of the right knee, were painful, but less than three in number. 

3.  From November 10, 2010, the service-connected scars, lacerations to the lateral side of the right knee, are painful, but less than three in number, are of an area less than 6 square inches (39 sq. cm), and do not manifest functional impairment.   

4.  The appellant's right ankle disability is not manifested by a marked, decreased range of motion. 

5.  The competent medical evidence does not show that the appellant's service-connected disabilities are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.





CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The criteria for an evaluation of 10 percent, but no higher, for scars, lacerations to the lateral side of the right knee, have been met, prior to November 10, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2007).

3.  The criteria for an evaluation in excess of 10 percent for scars, lacerations to the lateral side of the right knee, have not been met, from November 10, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2007).
 
4.  The criteria for an evaluation in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5271 (2010).

5.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id. 

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify, in regards to the service connection claim, was satisfied by way of a letter sent to the appellant in January 2008 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  He was also informed that VA would seek to provide federal records.  Finally, he was informed that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.
 
With respect to the Dingess requirements, the January 2008 letter provided for the service connection claim also provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the service connection issue on appeal. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009). 

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) for the increased rating claims was sent to the appellant in October 2005, prior to the initial RO decision that is the subject of this appeal.  The letter informed him that the evidence must support a worsening of his disability to substantiate the claims.  The letter also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence. 

Moreover, with respect to the Dingess requirements, the appellant was given notice of what type of information and evidence he needed to substantiate his claims for an increased rating as this is the premise of the claims.  It is therefore inherent that the he had actual knowledge of the rating elements of the claims. 

Based on the above, any notice deficiencies do not affect the essential fairness of the adjudication. For this reason, no further development is required regarding the duty to notify.



Next, VA has a duty to assist the appellant in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and the appellant has submitted statements.  In addition, he was afforded VA medical examinations, most recently in November 2010, in regards to his increased rating claims, which provided specific medical opinions pertinent to the issues on appeal.  See Green v. Derwinski, 1 Vet. App. 121 (1991). 

There is no duty on the part of VA to provide a medical examination for the service connection claim, because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has been advised of the need to submit competent medical evidence indicating that he has the disorder in question, and further substantiating evidence suggestive of a linkage between his active service and the current disorder, if shown.  The appellant has not done so, and no evidence thus supportive has otherwise been obtained. Indeed, the evidence of record does not indicate that the appellant has a current diagnosis for his claimed glaucoma.  Here, as in Wells, the record in its whole, after due notification, advisement, and assistance to the appellant under the VCAA, does not contain competent medical evidence to suggest that the disorder is related to service.  Indeed, the Board notes that obtaining a VA examination is unnecessary as there is otherwise sufficient medical evidence of record to make a decision.  38 U.S.C.A. § 5103A(d). 

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Claim

The appellant contends that he currently has glaucoma of the bilateral eyes and that the disorder manifested during active duty service.

Relevant Law and Regulations 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2010). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. See 38 C.F.R. § 3.303(b) (2010). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. See 38 C.F.R. § 3.303(d) (2010). 

In order to prevail on the issue of service connection there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The appellant's service treatment records indicate numerous examinations for the appellant's eyes. However, they generally did not indicate a specific diagnosis of glaucoma.  It was periodically noted that he had a family history of glaucoma, as indicated in an August 29, 2001 record.  The appellant did submit a September 4, 2001 treatment record, several months prior to his discharge, which noted that glaucoma was suspected, but a diagnosis of glaucoma was not provided.

However, subsequent post-service medical records do not indicate that the appellant has a current diagnosis of glaucoma. 

Multiple VA optometry clinic records, such as from November 16, 2006, noted that the appellant had "glaucoma suspect", but did not actually diagnose him with glaucoma.  A December 31, 2007, VA optometry clinic note found early primary open angle glaucoma, but subsequent records did not make similar diagnoses. 

A July 3, 2008 VA optometry clinic note found him to have either ocular hypertension vs. early primary open angle glaucoma, but that the ocular findings were more consistent with ocular hypertension. The more recent VA optometry clinic note, from February 6, 2009, specifically included a glaucoma evaluation, but only diagnosed him with ocular hypertension. The most recent VA optometry clinic note of record, from August 13, 2010, noted that the appellant had "glaucoma suspect", but only diagnosed him with myopic astigmatism and presbyopia.

The medical evidence of record indicates that the only chronic eye disorders that the appellant has current diagnoses for are myopia, astigmatism, and presbyopia of both eyes. However, myopia, astigmatism, and presbyopia are refractive errors. (See http://www.merck.com/mmpe/sec09/ch099/ch099a.html). Under the law, refractive error is not subject to service connection. See 38 C.F.R. § 3.303(c) (2010). In claims for service connection for refractive errors (i.e., myopia, astigmatism, and presbyopia) the law is dispositive, the claims must be denied because of lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426 (1994).

In regards to the claim for service connection for glaucoma, the service treatment records do not indicate that the appellant was actually diagnosed with that disorder in service and the VA optometry clinic notes following his discharge from service, including the most recent ones, indicate that he does not have a current diagnosis of glaucoma.  A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Even if, for the sake of argument, the Board were to find that the appellant had a current diagnosis of glaucoma, there is also no medical evidence of record to support his contention that it was caused by or developed in service. As previously indicated, he was not diagnosed with such a disorder in service or for years following his discharge from service.
 
The preponderance of the evidence in this case is against the question of whether the appellant currently has an eye disorder, including glaucoma, that is the result of his time on active duty. Therefore, the benefit-of-the-doubt does not apply and his claim for an eye disorder, including glaucoma, is denied. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010); see also Gilbert, supra. 

III.  Increased Rating Claims

The appellant contends that his service-connected scars, lacerations to the lateral side of the right knee, warrant a compensable disability rating prior to November 10, 2010, and a rating in excess of 10 percent from November 10, 2010.  He also contends that his service-connected right ankle disability is more severe than indicated by the 10 percent disability rating previously granted him.

Relevant Law and Regulations 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

While the appellant's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. 38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Scars, Lacerations to the Lateral Side of the Right Knee

As previously indicated, the appellant contends that his scars, lacerations to the lateral side of the right knee, are more severe than indicated by the noncompensable rating granted him prior to November 10, 2010, and the 10 percent disability rating granted from November 10, 2010.

Specific Rating Criteria

The Board notes that revised provisions for evaluating scars were enacted effective October 23, 2008.  The new regulation provides that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, the revisions do not apply in the present case.  See 73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the appellant's claim will be considered solely under the criteria effective as of the date of his August 2005 claim. 

According to Diagnostic Code 7801, a 10 percent evaluation is warranted for scars, other than to the head, face, or neck, which are deep, cause limited motion, or cover an area or areas exceeding 6 square inches 939 sq. cm.).  A 20 percent evaluation requires scar(s) that cover an area or areas exceeding 12 square inches (77 sq. cm).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2007).  A Note after that section indicates that a deep scar is one associated with underlying soft tissue damage.  Id.

Under Diagnostic Code 7802, scars, other than to the head, face, or neck, that are superficial and that do not cause limited motion with an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent disability evaluation.  A note after the Diagnostic Code defined a superficial scar as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).

Alternatively, a 10 percent evaluation may be assigned for superficial unstable scars under Diagnostic Code 7803 or for superficial scars that are painful on examination under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2007).  A note after Diagnostic Code 7803 defined an unstable scar as one where there is a frequent loss of covering over the skin.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  Diagnostic Code 7805 also indicates that other scars, including linear ones) should be evaluated under 7800, 7801, 7802, and 7804.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  Consideration could also be given under Diagnostic Code 7805 if the scar was shown to produce limitation of function.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).

Analysis

The appellant received a VA examination in March 2006.  The appellant reported that his leg ached all the time at a 7/10 level, but that it did not interfere with his activities of daily living. 

The March 2006 VA examiner found the appellant to have 2 scars on the lateral part of the right knee.  The examiner noted that the first scar was "u" shaped 16 cm long and 1 cm wide, with the second scar 10 cm long and a 1/2 cm wide.  The examiner found no pain to palpation, though both scars were adherent to underlying tissue, and were the same color as other skin and stable.  The examiner found neither scar to be depressed, to have an elevated contour, or to be deep.  The examiner also noted that it did not show inflammation, edema, or keloid formation.  The examiner further noted that both scars were superficial, but that there was no induration or inflexibility of skin for either scar, and no limitation of motion or loss of function that was caused by either scar.  The examiner diagnosed the appellant with scars of the right knee, with negative clinical evaluation.

The appellant received another scars examination in November 2010.  The examiner noted that the first scar was located on the right anterolateral knee area in a hook-curved shape and that the second was located at the distal anterolateral right knee area in a linear shape.

The November 2010 VA examiner found the first scar to have a maximum width of 2 cm and maximum length of 17 cm.  The examiner found it to be painful, with no signs of skin breakdown.  The examiner also found to be superficial, with no inflammation, edema, or keloid formation, and to have no other disabling effects.

The November 2010 VA examiner determined that the second scar had a maximum width of 1.5 cm and maximum length of 10 cm.  The examiner noted that the scar was painful, with no signs of skin breakdown.  The examiner also found to be superficial, with no inflammation, edema, or keloid formation, and to have no other disabling effects.

The November 2010 VA examiner diagnosed the appellant with residual scars of the anterolateral and distal anterolateral right knee area and found them to not significantly affect his employment of activities of daily living.



Prior to November 10, 2010 

In his January 2009 VA Form 9, the appellant contended that his scars were tender and painful to the touch at the time of his March 2006 VA examination, but that he had been prescribed a sports cream and Motrin to help with the pain.  He also reported throbbing in the scars area, though he had no mechanical problems with his knee.

The Board notes that the March 2006 and November 2010 VA examiners are conflicting as to whether the appellant has a superficial or deep scar, which would impact consideration under Diagnostic Code 7801 or 7802.  Indeed, the Board notes that although the March 2006 VA examination found the Veteran to have adherent to underlying tissue, the examiner also found them to be superficial, which is conflicting.  However, both VA examiners made essentially the same findings as to the area of the scars, the only criteria applicable for rating purposes under Diagnostic Code 7801 and 7802.  Both VA examiners measured the scars to be less than the area necessary for a compensable rating under either code.  As such, the appellant is not prejudiced by these conflicting findings, as he would not warrant a compensable rating under either criterion regardless of whether he has a superficial scar or a deep one. 

The March 2006 VA examiner also found the appellant's scars to be stable.  As such, consideration under Diagnostic Code 7803 is not warranted.  Furthermore, the March 2006 VA examiner found the scars to not produce limitation of function, and the appellant himself indicated that they did not interfere with his work or his activities of daily living.  As such, a compensable rating under Diagnostic Code 7805 based on limitation of function is also not warranted.

The appellant has claimed that a compensable rating is warranted under Diagnostic Code 7804, based on painful scars. The March 2006 VA examiner found him to not have painful scars, though the Veteran had reported that his linear scar "aches all the time."  His prior VA medical records also indicate that he reported right knee pain, as in an April 29, 2005 VA medical record, which also indicated that he has received medication for it. 
Affording the appellant the benefit of the doubt, the Board finds that at least one of his two service-connected scars was painful prior to November 10, 2010, and that a compensable 10 percent disability rating is thus warranted under Diagnostic Code 7804, for a painful scar. However, as the appellant does not have three or more painful scars, a rating in excess of 10 percent is not warranted.

From November 10, 2010 

The appellant was granted a 10 percent disability rating by a May 2011 rating decision, from November 10, 2010, based on the findings of the November 2010 VA examiner, under Diagnostic Code 7804 for painful scars. As such, he currently contends that his scars, lacerations to the lateral side of the right knee, are more severe than indicated by such a rating.

As previously indicated, the Board notes that the March 2006 and November 2010 VA examiners are conflicting as to whether the appellant has a superficial or deep scar, which would impact consideration under Diagnostic Code 7801 or 7802.  Indeed, the Board notes that although the March 2006 VA examination found the Veteran to have adherent to underlying tissue, the examiner also found them to be superficial, which is conflicting.  However, both VA examiners made essentially the same findings as to the area of the scars, the only criteria applicable for rating purposes under Diagnostic Code 7801 and 7802.  Both VA examiners measured the scars to be less than the area necessary for a compensable rating under either code.  As such, the appellant is not prejudiced by these conflicting findings, as he would not warrant a compensable rating under either criterion regardless of whether he has a superficial scar or a deep one. 

The November 2010 VA examiner found the appellant's scars to have no signs of skin breakdown.  As such, consideration under Diagnostic Code 7803 is not warranted. 



The November 2010 VA examiner also did not find that the scars to produce limitation of function, and the appellant himself indicated that they did not interfere with his work or his activities of daily living.  As such, a compensable rating under Diagnostic Code 7805 based on limitation of function is also not warranted.

The appellant also does not have three or more painful scars.  As such, a rating in excess of 10 percent under Diagnostic Code 7804, from November 10, 2010, is not warranted. 

Right Ankle Disability

The appellant contends that his right ankle disability is more severe than indicated by the 10 percent disability rating previously granted him, under Diagnostic Code 5024 for tenosynovitis, which in turn is rated under Diagnostic Codes 5013-5024 based on limitation of motion of affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 5024.

Specific Rating Criteria

In regards to limitation of motion of the ankle, Diagnostic Code 5271 provides for a 10 percent rating where there is moderate limitation of motion of the ankle, and for a maximum 20 percent rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

The Board notes that normal ranges of motion for the ankle are as follows: Dorsiflexion is from 0 to 20 degrees, and plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2010).

Analysis

The appellant received a VA examination in March 2006.  The appellant complained of daily ankle pain and swelling, with flare-ups 20 times a month, at a level of 6/10.  At that time, he denied using a mechanical aid and noted that it did not interfere with activities of daily living, though it caused pain. 
The March 2006 VA examiner found the ankle to show no swelling, effusion, increased heat or redness, weakness, lack of endurance, incoordination, or fatigue with repetition of 4.  The examiner did note eversion of 0-20 degrees, with pain at 20 degrees and inversion of 0-30 degrees, with pain at 30 degrees; there was pain with range of motion.

A July 2006 VA consult noted that the appellant complained of right ankle pain and requested an ankle brace.  The appellant complained of pain and stiffness of the ankle, and reported that when he came home in the evenings his ankle would be swelling and causing pain.  The examiner found mild thickening of the synovial membrane over the medial side of the right ankle, and noted that the x-ray did not show any abnormality.  The examiner also noted a limited range of movement of dorsiflexion and plantar flexion.  The examiner recommended an ankle wrap to support the ankle and provided medication, but noted that otherwise the appellant was not interested in therapy.

A September 25, 2008 VA medical record noted that the appellant had chronic right ankle pain and had recently been using a soft brace for his ankle.

The appellant received another VA examination in November 2010, during which the appellant complained of chronic right ankle pain with surgery.  The examiner noted that the appellant received medications and used an ankle brace.  The appellant reported that his right ankle history included deformity, giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed.  He denied episodes of dislocation or subluxation, locking, and effusion, but reported inflammation symptoms of warmth, redness, swelling, and tenderness. 

The November 2010 VA examiner found the right ankle to have edema, tenderness to medial, lateral, and anterior ankle areas, abnormal motion, and guarding of movement.  The examiner also found no ankle instability, but that there was tendon abnormality, with his history of ankle strain with avulsion fracture of the medial malleolus.  The examiner found no varus or valgus angulation of the os calis in relationship to the long axis of the tibia and fibula.

The November 2010 VA examiner found right ankle dorsiflexion to be from 0 to 14 degrees and right plantar flexion of 0 to 36 degrees, with objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  The examiner also found no joint ankylosis and that calves were symmetrical.  The examiner also noted that x-rays found no acute fracture or dislocation, but that findings were suggestive of possible trauma involving the medial malleolus and that mild tibiotalar degenerative change were noted anteriorly. 

The November 2010 VA examiner diagnosed him with history of right ankle strain with tendonitis and avulsion fracture of the medial malleolus and mild tibiotalar degenerative joint disease.  The examiner also noted increased pain with high impact activities and that it caused problems with activities of daily living, including moderate effects on shopping and chores; a severe effect on exercise, sports, and recreation.

Analysis

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastralgar or tarsal joint), 5273 (malunion of the os calcis or astralgus), and 5274 (astralgalectomy), are not applicable as there was no evidence of ankylosis, malunion or astralgalectomy in the post-service medical records, including the VA examinations.  Accordingly, those diagnostic codes may not serve as the basis for an increased rating.

The Board notes that although the Veteran has a diagnosis of arthritis, under Diagnostic Code 5003, a separate rating for such a disability would only be warranted when the limitation of motion is non-compensable under the appropriate Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the present case, the Veteran already receives a compensable rating under Diagnostic Code 5271 for limitation of motion.  As such, a separate rating under Diagnostic Code 5003 is not warranted.

Diagnostic Code 5271 assigns a 10 percent disability rating for moderate limitation of motion of the ankle. A schedular rating in excess of 10 percent is not warranted unless there is marked limitation of motion of the ankle, while an even higher rating would only be warranted with ankylosis of the ankle. See 38 C.F.R. § 4.71a, Diagnostic Codes 5270. In this case, however, there is no evidence of ankylosis. The November 2010 VA examination report specifically denied the presence of it.

The March 2006 VA examination did not provide measurements of plantar flexion or dorsiflexion. However, the November 2010 VA examination noted dorsiflexion of 0 to 14 degrees and plantar flexion of 0 to 36 degrees.  Given that normal ranges of motion for ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion is from 0 to 45 degrees, under 38 C.F.R. § 4.71a, Plate II (2010), a higher rating under Diagnostic Codes 5024 and 5271, is also not for application given that there is only moderate limitation of motion and not marked limitation of motion.  On his most recent VA examination, range of motion findings revealed dorsiflexion of only 5 degrees less than what is considered normal for dorsiflexion and plantar flexion was only 10 degrees less than what is considered normal. 

The appellant has also put forth credible complaints of pain on use of the joint.  With regard to such complaints, the Court has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 205-206.  Taking all of the evidence of record into consideration, the Board finds that the appellant's right ankle disability is likely manifested by some functional limitation due to pain on motion.  Therefore, the currently assigned initial evaluation of 10 percent, but not more, is warranted.  The Board notes that the 10 percent rating contemplates complaints of pain, especially on extended use and that there is no showing of any other limitations after repetitions or functional impairment, which would warrant a higher rating for the complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5271.  Therefore, the preponderance of the evidence is against an evaluation in excess of 10 percent for the right ankle disability. 



Extra-Schedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Neither the appellant nor his representative expressly raised the matter of entitlement to an extraschedular rating.  The appellant's contentions have been limited to those discussed above, i.e., that his disabilities are more severe than are reflected by the currently assigned ratings.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Moreover, the appellant and his representative have not identified any factors which may be considered to be exceptional or unusual with respect to the service-connected right knee scars and right ankle disability and the Board has been similarly unsuccessful.

The record does not show that the Veteran has required frequent hospitalizations for his service-connected disabilities.  There is no unusual clinical picture presented, nor is there any other factor, which takes the disabilities outside the usual rating criteria.

In short, the evidence does not support the proposition that the appellant's right knee scars and right ankle disability present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2010).


ORDER

Service connection for a bilateral eye disorder, including glaucoma, is denied.

Subject to the provisions governing the award of monetary benefits, a 10 percent disability rating, but no higher, for scars, lacerations to the lateral side of the right knee, prior to November 10, 2010, is granted.

Entitlement to a disability rating in excess of 10 percent for scars, lacerations to the lateral side of the right knee, from November 10, 2010, is denied.

Entitlement to a disability rating in excess of 10 percent for a right ankle disability is denied.



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


